Citation Nr: 0829810	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-29 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim to establish legal entitlement 
to VA death benefits as the veteran's surviving spouse.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1939 to July 
1942.  He died as a prisoner of war in July 1942.
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In May 1987, the Board denied the appellant's claim for VA 
death benefits as the surviving spouse of the veteran. 


FINDINGS OF FACT

1.  Entitlement to VA death benefits as a surviving spouse of 
the veteran was denied in September 1999.  The appellant was 
notified of the decision and she did not appeal.

2.  The evidence submitted since the RO's denial of September 
1999 is cumulative or not material.


CONCLUSIONS OF LAW

1.  The September 1999 RO's decision, which denied 
entitlement to VA death benefits as a surviving spouse of the 
veteran, is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The evidence received since the September 1999 RO's 
decision, which denied entitlement to VA death benefits as a 
surviving spouse of the veteran, is not new and material and 
the claim is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide. 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In a VCAA letter of September 2005 
the appellant was provided adequate notice as to the evidence 
needed to substantiate her claim.  She was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on her behalf; it also in essence 
told her to provide relevant information which would include 
that in her possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

In this case, the Board notes that notice as to the effective 
date of the award was not provided until December 2007 after 
the RO's decision of December 2005.  However, the Board notes 
that the appellant's claim is being denied, therefore there 
can be no prejudice in the timing error.  Furthermore, the 
appellant was given an opportunity to submit additional 
evidence.  Therefore, the Board finds that there has been 
fundamental fairness.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  Statements, 
affidavits, municipality records and National Archives of 
Manila records have been obtained.  Therefore, the Board 
finds that the VA has satisfied its duties to notify and to 
assist the claimant in this case.  No further assistance to 
the appellant with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

The appellant seeks to reopen her claim to establish legal 
entitlement to VA death benefits as the veteran's surviving 
spouse.  Entitlement to VA death benefits as the veteran's 
surviving spouse was previously denied in a May 1987 Board 
decision.  The basis for the decision was that the appellant 
was never legally or religiously married to the veteran and 
therefore could not be recognized as a surviving spouse of 
the veteran.  The Board noted that common law marriages are 
not recognized as valid marriages in the Philippines.  The 
appellant subsequently requested to reopen the claim and in 
September 1999 the RO denied the appellant's requests to 
reopen the claim on the basis that new and material evidence 
had not been submitted.  The appellant was notified of the 
decision, she did not appeal, and therefore, the decision 
became final.  38 U.S.C.A. § 7105(c).

At the time of the Board denial the record included service 
records, a January 1955 deposition of the appellant where she 
stated she was never legally married to the veteran and 
stating they just lived together under the same roof as 
husband and wife without the benefit of any legal or 
ceremonial marriage; lay statements stating that they were 
unaware of the appellant's marriage to the veteran and 
another statement later retracting that statement and stating 
they had been married in November 1941; several lay 
affidavits stating that they had witnessed the appellant's 
marriage to the veteran in November 1941; and a letter from 
the Municipality of Iba Zambales in the Republic of the 
Philippines stating that no data regarding the appellant's 
marriage to the veteran could be submitted because some pages 
of the register had been destroyed by white ants during the 
Japanese Regime.  

Added to the record since the RO's September 1999 decision 
are additional statements from the appellant and a 
certification from the National Archives of Manila stating 
that the Register of Marriages for the Municipality/City of 
Iba Zambales in the year 1941 is not on file and therefore 
there was no information available on the marriage of the 
veteran to the appellant.  

The RO's September 1999 decision is final based upon the 
evidence then of record.  A previously denied claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  

Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the appellant 
filed her claim seeking to reopen in August 2005, the Board 
will apply the revised provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2007).

The Board has made a careful review of the evidence of 
record.  In the present claim, the evidence submitted since 
the RO's decision of September 1999 is not new and material.  
The only evidence submitted since the RO's decision of 
September 1999 is a certification that the Register of 
Marriages for the time frame in which the appellant claims to 
have married the veteran is unavailable.  However, at the 
time of the prior denial there already was evidence of record 
that the register was unavailable, therefore the submitted 
evidence is duplicative of prior evidence of record and is 
not new.  Thus, the Board finds that the additional evidence 
is cumulative of the evidence of record at the time of the 
September 1999 RO's decision and not new and material.  38 
C.F.R. § 3.156(a).  

Stated differently, at the time of the prior denial, it was 
established that she did not have a valid marriage or a 
deemed valid marriage with the veteran.  The evidence 
submitted does not change that fact.




ORDER

The application to reopen the claim for entitlement to VA 
benefits as the veteran's surviving spouse, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


